i          i      i                                                                             i         i       i




                                    MEMORANDUM OPINION

                                             No. 04-10-00202-CR

                                      IN RE Ronald MITCHELL, JR.

                                              Original Proceeding1

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Rebecca Simmons, Justice
                  Steven C. Hilbig, Justice

Delivered and Filed: March 31, 2010

PETITION FOR WRIT OF PROCEDENDO DISMISSED FOR LACK OF JURISDICTION

           On March 10, 2010, relator Ronald Mitchell, Jr. filed a “Writ of Procedendo, An Extra-

Ordinary Writ Pursuant to Texas Rules of Appellate Procedures, Rule 72.1.” Relator’s complaint

relates to the sentence he was given in the underlying trial court proceeding. However, Texas Rule

of Appellate Procedure 72.1 applies to proceedings in the Texas Court of Criminal Appeals, not an

intermediate court of appeals. Furthermore, unlike the Court of Criminal Appeals, which has broad

constitutional power to issue writs of habeas corpus, mandamus, procedendo, prohibition, certiorari,

or other extraordinary writ, this court’s statutory general writ power is limited to “writ[s] of

mandamus and all other writs necessary to enforce the jurisdiction of the Court.” Compare TEX .


           1
          … This proceeding arises out of Cause No. 2003-CR-9086, in the 399th Judicial District Court, Bexar County,
Texas, the Honorable Juanita Vasquez-Gardner presiding.
                                                                                    04-10-00202-CR



CONST . art. V, § 5(c) (writ power of Court of Criminal Appeals), with TEX . GOV ’T CODE ANN .

§ 22.221(a) (Vernon 2004) (writ power of intermediate court of appeals). Based on the foregoing,

we conclude relator has not established the writ he seeks is necessary to enforce our jurisdiction.

Therefore, we dismiss relator’s “writ of procedendo” for lack of jurisdiction.

                                                      PER CURIAM

Do not publish




                                                -2-